Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of April 4th 2022 has been considered.
Claims 1 and 17 have been amended.
Claims are 4, 6-11, 15 and 16 cancelled.
Claims 1-3, 5, 12-14, 17 and 18 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4th 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scavone (WO 95/25433 A1) in view of Doucet et al., (US 2011/0135805 A1).

Regarding claims 1-5, 12 and 18: Scavone discloses of low trans-fat stable shortening comprising fractionated vegetable oils and/or hydrogenated vegetable oils, with from about 1% to about 8% emulsifier comprising 30% to about 95% monoglycerides, diglycerides and propylene glycol esters, wherein the emulsifier comprises a minimum of about 35% monoglycerides  (see Scavone abstract; page 4, lines 4-6; page 8, lines 4-12), but fails to disclose the emulsifier is from a fully hydrogenated source; However, Doucet discloses that using emulsifiers comprising monoglycerides, diglycerides and propylene glycol esters from fully hydrogenated sources (e.g., fully hydrogenated vegetable oils and fractionated vegetable oils) provide low trans-fat shortening with improved β’-compatibility (see Doucet abstract; paragraphs [0015]-[0022]; claims 3, 11, 20 and 28). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Scavone and to used emulsifiers comprising monoglycerides, diglycerides and propylene glycol esters from fully hydrogenated sources (e.g., fully hydrogenated vegetable oils and fractionated vegetable oils) in order to attain low trans-fat shortening with improved β’-compatibility, and thus arrive at the claimed limitations.
Furthermore, given the fact the claimed monoglyceride content in the emulsifier lies inside the monoglyceride content in the emulsifier in Scavone, a prima facie case of obviousness exists (see MPEP §2144.05).
Moreover, Scavone discloses the shortening composition also comprises 74% to 90% edible vegetable oil that comprises oleic and/or linoleic acid and no more than 16% saturated fatty acids and between 0 to 8% trans fat (see Scavone abstract; page 4, line 11-15; page 6, lines 11-34). Since the claimed vegetable oil and trans fat contents overlap the vegetable and trans fat contents in Scavone, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the saturated fat content recited in claims 1 and 17: Scavone also discloses the low trans fat stable shortening comprises 10wt% to 20wt% of a beta prime hardstock consisting at least 65% of PSP and PSS triglycerides (see Scavone page 3, line 33 to page 4, line 1; page 6, line 35 to page 7, line 16). Given the fact palmitic and stearic acids are saturated fatty acids, and since the vegetable oil comprises no more than 16% saturated fatty acids, the saturated fatty acid content recited in claim 1, overlaps with the saturated fatty acid in Scavone, and prima facie case of obviousness exists (see MPEP §2144.05).
As to the use of the transitional phrase “consisting” defining the emulsifier in claims 1 and 17: Given the fact the fat composition is defined by the open ended transitional phrase “comprising”, the fact that the emulsifier does not preclude any other constituents present in the fat composition, does not exclude any other constituents present in Scavone and not recited in the claims. Thus, the prior art references meet the claimed limitations.
As to the physical attributes of the stable shortening composition and foods comprising the stable shortening composition recited in claims 13 and 14: Scavone discloses of using the low trans fat stable shortening composition in shortenings, cosmetics, confections, frostings, cakes, margarine (see page 3, lines 9-15), but fails to disclose the physical attributes recited in claims 13 and 14; However, given the fact that the fat composition in Scavone comprises the same constituents as the constituents recited in the claims, and at relative amounts that either read on or overlap the amounts recited in the claims, it is examiner’s position that the physical attributes recited in claims 13 and 14 are inherently present in Scavone. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Response to Arguments
Applicant's arguments filed on April 4th 2022 have been fully considered but they are not persuasive.

Applicant argues the prior art references fail to render the claimed invention obvious, because Doucet teaches of attaining improved β’-compatibility by using saturated monoglycerides and diglycerides in amounts that are outside the amounts recited in the claims. Examiner respectfully disagrees.
While the relative contents of the mono and diglycerides is met by the primary reference, Scavone, Doucet discloses of attaining improved β’-compatibility by using emulsifiers comprising at least about 35% diglycerides and less than about 50% monoglycerides that comprise saturated fatty acids (see Doucet paragraphs [0024]-[0025]). Since the relative content of the monoglycerides recited in claims 1 and 17 is close enough to the relative content of the monoglycerides in Doucet, it would have been obvious to a skilled artisan that the relative content of the emulsifier in the composition recited in claims 1 and 17 is but an obvious variant of relative content of the emulsifier in Doucet, and thus it would have been obvious to a killed artisan to arrive at the claimed limitations (see MPEP §2144.05). A showing that saturated monoglycerides above 50%, will long provide an improved β’-compatibility, will overcome the prior art rejection on record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792